Order entered January 29, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00596-CR
                                      No. 05-14-00597-CR

                           MICKEY ODELL GERALD II, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F07-72503-V, F07-72502-V

                                            ORDER
        The Court GRANTS the January 22, 2015 motion of Lori Ordiway to withdraw as

appellant’s counsel. We DIRECT the Clerk to remove Ms. Ordiway as appellant’s attorney of

record on these appeals.

        We ORDER the trial court to appoint new counsel to represent appellant in these appeals

and to transmit to this Court, within FIFTEEN DAYS of the date of this order, supplemental

records containing the order appointing new counsel.

        The reporter’s record remains due on the date specified in the Court’s order of January 9,

2015.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Brandon Birmingham, Presiding Judge, 292nd Judicial District Court; Debi Harris,

court reporter, Auxiliary Court No. 8; Felicia Pitre, Dallas County District Clerk; Lori Ordiway;

and the Dallas County District Attorney’s Office.

       We ABATE the appeals to allow the trial court to comply with this order. The appeals

shall be reinstated fifteen days from the date of this order or when the order appointing new

counsel is received.

                                                    /s/    LANA MYERS
                                                           JUSTICE